SULLIVAN, Judge,
dissenting.
I dissent and would grant rehearing for the reasons set forth in my dissenting opinion in Brendonwood Common v. Kahlenbeck, (2d Dist. 1981) Ind.App., 416 N.E.2d 1335.
The majority opinion upon rehearing merely emphasizes the absence of rationality in the requirement for constant surveillance of court records by counsel. Whether the affidavit or Mr. Beckman would constitute a basis for reversal of the denial of T.R. 60 relief is not of particular signifi-*422canee at this stage. The affidavit, however, does demonstrate that an attorney, diligent to a fault, who would have cheeked the records of Marion Superior Court, Division 3 every day from the date of trial, February 22, 1979, to and including May 11, 1979, would not have discovered the entry of judgment. It would appear therefore that no matter how diligent, an attorney in this case would not have discovered the entry of judgment until after the time had expired for the filing of a Motion to Correct Errors.